Citation Nr: 1450166	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable rating for a fracture of the spinous process, L2-L3, and any related residuals. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to January 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that continued a noncompensable rating for a fracture of the spinous process, L2-L3.

The Veteran appealed this decision, and the Board denied the claim in a decision promulgated in August 2013.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2014, the Court granted a Joint Motion for Remand (JMR) submitted by the parties in the case.  Accordingly, the Board's August 2013 decision was vacated and the matter was remanded to the Board for readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that in March 1972 service connection was granted for the Veteran's fracture of the spinous process, L-2 to L-3 disability and a noncompensable disability rating was assigned, effective January 1972.  In April 2010, the Veteran submitted a claim for an increased rating in relation to his service-connected back condition.  

This is a case where the Veteran has a service-connected disability of fracture of the spinous process, L-2 to L-3 and other non-service connected disabilities of the lumbar spine, specifically degenerative joint disease.  In evaluating the current severity of the service-connected fracture of the spinous process, L-2 to L-3, several VA examinations were obtained.  These examinations noted the presence of the degenerative joint disease and attributed symptoms to this disease and opined that the degenerative joint disease was not related to the service-connected fracture of the spinous process, L-2 to L-3.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

The Veteran, beginning with his February 2011 Notice of Disagreement, has contended that his degenerative joint disease is caused, or aggravated, by the service connected fracture of the spinous process, L2 to L3.  While several examinations with opinions as to the relationship of the degenerative joint disease and spinous process were obtained, two of these involved post-examination discussions between the RVSR and examiner (in October 2011 and August 2012) and the findings from those conversations were transcribed by the RVSR and never signed by the examiner.  The Board agrees it is unclear in what manner the October 2011 and August 2012 opinions were obtained.  Further, as argued in the June 2014 Appellant's Brief, the examiners never fully considered the theory of aggravation.  Accordingly, the Board finds that the Veteran must be afforded a new examination to properly evaluate the Veteran's condition and address all of the Veteran's contentions.  

Additionally, the Board notes that the Veteran reported "seeing his PCP" related to his back condition during the July 2012 VA examination.  The physician referenced by the Veteran is unclear, but the record reflects that no updated VA treatment has been received since August 2011 and no attempt has been made by the VA to obtain any private treatment records related to the Veteran's back condition.  As the record indicates that the relation of the Veteran's service-connected back condition to his current level of impairment has been called into question, the Board finds that any outstanding records regarding VA treatment or private treatment for a back condition would be relevant to the Veteran's current claim.  Accordingly, the RO should assist the Veteran in obtaining any outstanding medical records, including VA treatment, related to treatment for the Veteran's back.  38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159  (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran (and his representative) and ask for information regarding any medical care providers who have provided treatment for the Veteran's back condition since January 1972.  The AOJ should then attempt to obtain and associate with the claims file any records identified that are not already associated with the claims file. 

The AOJ should specifically request medical records related to treatment for any back condition from the Minneapolis VA Health Care System (and any other VA facilities identified by the Veteran) since January 1972.  All such records should be associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2. After attempting to contact the Veteran and obtaining any indicated updated treatment records, the Veteran should also be scheduled for an examination to determine the following:

1.) the current level of severity of the Veteran's service-connected fracture of the spinous process, L-2 to L-3, and any related residuals, including an evaluation of how pain from any residuals of this condition limits the Veteran's range of motion.

It is critical that the examiner attempt to ascertain the degree of disability or symptoms resulting from the service-connected residuals of a fracture of the spinous process L2-L3, as distinguished from any non-service connected disorders.  If the various manifestations and degree of disability attributable to the service-connected fracture cannot be distinguished from non-service-connected conditions, the examiner should so indicate and explain the reasons for that conclusion.

2.) if the examiner determines that the Veteran has a back condition other than his fracture of the spinous process, L-2 to L-3 and any related residuals, the examiner is requested to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more):

(a) that any current back condition, to include degenerative changes of the lumbar spine, was incurred in or otherwise related to the Veteran's military service; and

(b) that any current back condition, to include degenerative changes of the lumbar spine, was caused by the Veteran's service-connected fracture of the spinous process, L-2 to L-3, and any related residuals.  In that regard, the examiner/reviewer must consider whether such causation occurred at any time between the incurrence of the Veteran's service-connected back disability and the present. 

(c) that any current back condition, to include degenerative changes of the lumbar spine, was permanently aggravated by the Veteran's service-connected fracture of the spinous process, L-2 to L-3, and any related residuals.  In that regard, the examiner/reviewer must consider whether such aggravation occurred at any time between the incurrence of the Veteran's service-connected back disability and the present. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

3.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claims.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

